DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
Applicant's response to the last Office Action, filed on 5/27/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 11 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,646,195) in view of Yamazaki et al. (US 2010/0046841).

Regarding claim 1, Kim teaches a non-transitory computer-readable recording medium storing a computer program, that when executed by processing circuitry, causes the processing circuitry to implement an image correction method, comprising: determining a plurality of first facial feature points of a first face included in a first image (see figure 2, where Kim discusses multiple facial points in an image);
displaying (i) at least a portion of the plurality of first facial feature points and (ii) the first image on a screen of an electronic device (see figure 2, figure 4, col. 15 lines 5-11, where Kim discusses multiple facial points in an image and displaying the facial image on a user interface);
(see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
generating a corrected first image by moving the at least one first facial feature point in response to the first input and correcting the first image based on the moved at least one first facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points).  Kim teaches the image mesh used to modify the facial regions (see figure 2, col. 14 lines 56-67).
Kim does not expressly teach, the corrected first image including a corrected first face; and generating correction pattern information by analyzing a correction pattern of the first image, the correction pattern information including a ratio of a value of a first facial region in the corrected first face with respect to an entirety of the corrected first face.  
However, Yamazaki teaches the corrected first image including a corrected first face (see para. 0067, where Yamazaki discusses correcting a facial image region); and
generating correction pattern information by analyzing a correction pattern of the first image, the correction pattern information including a ratio of a value of a first facial region in the corrected first face with respect to an entirety of the corrected first face (see para. 0065, 0067, where Yamazaki discusses correcting a facial image region by enlarging a region based on a ratio of a region to the size of the facial area.  The claim element is not clear whether the ratio is an aspect ratio of the entire face or a region size compared to the entire face). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image transformation.


Regarding claim 3, Kim teaches wherein the image correction method further comprises: determining a plurality of third facial feature points of a third face included in a third image (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image); and
generating a corrected third image by moving at least one third facial feature point among the plurality of third facial feature points based on the correction pattern information and correcting the third image based on the moved at least one third facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the 

Regarding claim 4, Yamazaki teaches wherein the generating the correction pattern information comprises: determining a plurality of facial regions in the corrected first face using the at least one first facial feature point, the plurality of facial regions including the first facial region; and calculating the correction pattern information based on ratio information of each of the plurality of facial regions with respect to the entirety of the corrected first face (see para. 0065, 0067, where Yamazaki discusses correcting a facial image region by enlarging a region based on a ratio of a region to the size of the facial area). 
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 5, Yamazaki teaches wherein the correction pattern information comprises interrelations between a region identifier of each of the plurality of facial regions, ratio information associated with a width and a length of each of the plurality of facial regions to a width and a length of the entirety of the corrected first face, and a plurality of feature point identifiers of one or more first facial feature points among the plurality of first facial feature points corresponding to each of the plurality of facial regions (see para. 0065, 0067, where Yamazaki discusses correcting a facial image region by enlarging a region based on a ratio of a region to the size of the facial area). 


Regarding claim 6, Yamazaki teaches wherein the correction pattern information further comprises the plurality of first facial feature points of the corrected first image changed in response to the moving the at least one first facial feature point (see para. 0012, where Yamazaki discusses multiple facial regions that are modified).
The same motivation of claim 4 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 7, Kim teaches wherein the image correction method further comprises: transmitting the correction pattern information to at least one of another electronic device or a server over a network (see col. line 44-54, where Kim discusses transmitting image data over a network).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image transformation.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.

Regarding claim 11, Kim discloses an image correction method comprising: determining a plurality of first facial feature points of a first face included in a first image received from an electronic device over a network (see figure 2, where Kim discusses multiple facial points in an image);
controlling (i) at least a portion of the plurality of first facial feature points and (ii) the first image to be displayed on a screen of the electronic device (see figure 2, figure 4, col. 15 lines 5-11, where Kim discusses multiple facial points in an image and displaying the facial image on a user interface);
receiving information on a first movement of at least one first facial feature point among the plurality of first facial feature points of the first image displayed on the screen (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
correcting the first image using the at least one first facial feature point in response to the first movement to generate a corrected first image (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
transmitting the corrected first image to the electronic device over the network (see col. line 44-54, where Kim discusses transmitting image data over a network).
Yamazaki teaches generating correction pattern information by analyzing a correction pattern of the first image (see para. 0065, 0067, where Yamazaki discusses correcting a facial image region by enlarging a region based on a ratio of a region to the size of the facial area); and
(see para. 0064, 0066, 0083, where Yamazaki discusses storing the correction patterns). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim in this manner in order to improve image transformation of facial features by obtaining the information of the facial features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim, while the teaching of Yamazaki continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the facial features of the captured image to properly perform image transformation.  The Kim and Yamazaki systems perform image transformation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Kim teaches further comprising: determining a plurality of third facial feature points of a third face included in a third image received from the electronic device over the network (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image);
(see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points); and
transmitting the corrected third image to the electronic device over the network (see col. line 44-54, where Kim discusses transmitting image data over a network).
The same motivation of claim 11 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform image transformation.

Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding method.

Regarding claim 16, Yamazaki teaches wherein the correction pattern information further comprises at least one corrected of first facial feature point of the corrected first image (see para. 0012, where Yamazaki discusses multiple facial regions that are modified).
The same motivation of claim 11 is applied to claim 16.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform image transformation.

 (see para. 0012, where Yamazaki discusses multiple facial regions that are modified).
The same motivation of claim 1 is applied to claim 19.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Yamazaki to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform image transformation.



s 2, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,646,195) in view of Yamazaki et al. (US 2010/0046841) in view of Lao (US 2004/0228528).

Regarding claim 2, Kim teaches wherein the image correction method further comprises: determining a plurality of second facial feature points of a second face included in a second image (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image);
displaying (i) at least a portion of the plurality of second facial feature points and (ii) the second image on the screen (see figure 2, figure 4, col. 13 lines 32-40, col. 14 lines 11-15, where Kim discusses displaying multiple facial points in more than one image);
recognizing a second input from an external source for moving at least one second facial feature point among the plurality of second facial feature points in the second image displayed on the screen (see col. 14 lines 46-56, where Kim discusses displaying multiple facial points);
generating a corrected second image by moving the at least one second facial feature point in response to the second input and correcting the second image based on the moved at least one second facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points).
Kim and Yamazaki do not expressly teach updating the stored correction pattern information by analyzing a correction pattern of the second image.  However, Lao teaches updating the correction pattern information by analyzing a correction pattern of the second image (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim and Yamazaki in this manner in order to improve image transformation of facial features by obtaining the information of the facial features and calculating the relationship between individual regions in the facial region compared to the overall size of the face to properly adjust the regions according to the entire face region.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim and Yamazaki, while the teaching of Lao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the dimensions of facial feature regions of the captured image to properly perform image transformation.  The Kim, Yamazaki, and Lao systems perform image, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 12, Kim teaches further comprising: determining a plurality of second facial feature points of a second face included in a second image received from the electronic device over the network (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image);
controlling (i) at least a portion of the plurality of second facial feature points and (ii) the second image to be displayed on the screen of the electronic device (see figure 2, figure 4, col. 13 lines 32-40, col. 14 lines 11-15, where Kim discusses displaying multiple facial points in more than one image);
 (see col. 14 lines 46-56, where Kim discusses displaying multiple facial points);
correcting the second image using the information on the second movement of the at least one second facial feature point to generate a corrected second image (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
transmitting the corrected second image to the electronic device over the network (see col. line 44-54, where Kim discusses transmitting image data over a network).
Kim and Yamazaki do not expressly teach updating the stored correction pattern information by analyzing a correction pattern of the second image.  However, Lao teaches updating the stored correction pattern information by analyzing a correction pattern of the second image (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim and Yamazaki with Lao to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim and Yamazaki in this manner in order to improve image transformation of facial features by obtaining the information of the facial features and calculating the relationship between individual regions in the facial region compared to the overall size of the face to properly adjust the regions according to the entire face region.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim and 

Regarding claim 17, Kim and Yamazaki do not expressly teach wherein the first face and the second face are the same face.  However, Lao teaches wherein the first face and the second face are the same face (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim and Yamazaki with Lao to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim and Yamazaki in this manner in order to improve image transformation of facial features by obtaining the information of the facial features and calculating the relationship between individual regions in the facial region compared to the overall size of the face to properly adjust the regions according to the entire face region.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim and Yamazaki, while the teaching of Lao continues to perform the same function as originally taught prior to 

Regarding claim 18, Kim and Yamazaki do not expressly teach wherein the first face and the third face are the same face.  Lao teaches wherein the first face and the third face are the same face (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim and Yamazaki with Lao to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim and Yamazaki in this manner in order to improve image transformation of facial features by obtaining the information of the facial features and calculating the relationship between individual regions in the facial region compared to the overall size of the face to properly adjust the regions according to the entire face region.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim and Yamazaki, while the teaching of Lao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the dimensions of facial feature regions of the captured image to properly perform image transformation.  The Kim, .


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the correction pattern information comprises: a first ratio of a width of the first facial region with respect to the entirety of the corrected first face; and a second ratio of a height of the first facial region with respect to the entirety of the corrected first face.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663